DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/29/21 has been entered.
 
Remarks
This action is in response to the request for continuation received on 3/29/21.  Claims 1-20 are pending in the application.  Applicants' arguments have been carefully and respectfully considered.
Claims 1-5, 8, 10, 12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiselev et al. (US 9,021,296) and further in view of Donlan et al. (US 10,108,819).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kiselev in view of Donlan, and further in view of Horowitz et al. (US 2017/0286516).
s 9, 11, 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kiselev in view of Donlan, and further in view of Holt et al. (US 2012/0233117).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/30/21 was filed after the mailing date of the amendments on 11/13/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8, 10, 12, 15-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kiselev et al. (US 9,021,296) and further in view of Donlan et al. (US 10,108,819).

With respect to claim 1, Kiselev teaches a system, comprising: 
a processor (Kiselev, Col. 9 Li. 36-39, processor); and 
a memory (Kiselev, Col. 9 Li. 36-39, memory) that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
determining that a second zone storage component has been added to a geographically diverse storage system comprising a first zone storage component (Kiselev, Col. 8 Li. 12-21, A storage configuration map 70, 71 is utilized by all nodes 10 for determining a layout for distributed storage of the data on the storage system across the cluster of nodes 10 as in FIG. 4. When nodes 10 or disks 65 are added, for example, a map change proposal process is initiated in order to commit a new map 71 based on the addition of nodes or disks in the cluster.); 
selecting a first chunk to move from the first zone storage component to the second zone storage component based on a criterion (Kiselev, Col. 2 Li.11-15, placement algorithm “CRUSH” to deterministically calculate the proper placement of data chunks across a storage cluster & Col. 8 Li. 12-21, When nodes 10 or disks 65 are added, for example, a map change proposal process is initiated in order to commit a new map 71 based on the addition of nodes or disks in the cluster.), wherein the first chunk is a first primary backup chunk, and wherein the first zone further stores a second chunk that is a secondary backup chunk comprising a representation of information of a second primary backup chunk stored on a third zone storage component of the geographically diverse storage system (Kiselev, Col. 8 Li. 47-49, CGs and their  corresponding replicas are stored across multiple nodes in the cluster & Li. 52-54, chunks are erasure coded across nodes for reliability).

Donlan teaches determining a moving technique for movement of the first chunk from the first zone storage component to the second zone storage component (Donlan, Fig. 24 step 2406, yes, step 2416 & Col. 31 Li. 50-67, determine whether the derived shards should be balanced and if any null shards in the row [of the new datacenter] should be used for the horizontally-derived shard, convert 2416 one or more null shards to horizontally-derived shards and then continue updating the grid); 
in response to the moving technique being determined to be a ‘combine then move’ technique (Donlan, Fig. 24 step 2416 & Col. 31 Li. 50-67, if the derived shards are to be balanced in 2406, convert 2416 one or more null shards to horizontally-derived shards and then continue updating the grid & Col. 31 Li. 18-26, The null shard in the fourth datacenter 2308 may then be converted to a horizontally-derived shard and updated, The decision to convert the null shard in the fourth datacenter 2308 to a horizontally-derived shard 2312 rather than to convert the null shard to a data shard , combining the first chunk with the second chunk via an XOR operation such that the information comprised in the first chunk is represented in a resulting combined chunk (Donlan, Col. 5 Li. 28-50, a derived shard required in association with a parity encoding, which may be referred to as a parity shard, may be configured to store the "exclusive or" ( denoted "XOR" or “⊕”) of the data stored in the other (e.g., data and/or derived) shards., if the first data shard is designated "A," the second data shard is designated "B," and the parity shard is designated "C," then A ⊕B=C, A ⊕C=B, and B ⊕C=A (i.e., any of the shards can be reconstructed from the other two). Storing the "exclusive or" of the data shards ensures that even parity is maintained over the three shards because, if A ⊕B=C, then A ⊕B ⊕C=0.), and 
initiating moving a representation of information comprised in the first chunk, based on the moving technique, from the first zone storage component to the second zone storage component, wherein the moving is in accord with a geographically diverse storage system schema of the geographically diverse storage system (Donlan, Col. 31 Li. 30-34, balancing shards (e.g., distributing data shards and/or derived shards across datacenters) may improve the redundancy and durability of a grid of shards, thereby making the grid of shards more tolerant of datacenter loss. & Fig. 24 step 2416 & Col. 31 Li. 50-67, if the derived shards are to be balanced in 2406, convert 2416 one or more null shards to horizontally-derived shards and then continue updating the grid).  


With respect to claim 2, Kiselev in view of Donlan teaches the system of claim 1, wherein the second zone storage component is newly added to the geographically diverse storage system (Kiselev, Col. 8 Li. 12-21, When nodes 10 or disks 65 are added, for example, a map change proposal process is initiated in order to commit a new map 71 based on the addition of nodes or disks in the cluster.).  

With respect to claim 3, Kiselev in view of Donlan teaches the system of claim 1, wherein the second zone storage component is an existing zone storage component of the geographically diverse storage system (Kiselev, Fig. 4 & Col. 9 Li. 5-20, new map using nodes from old maps).  

With respect to claim 4, Kiselev in view of Donlan teaches the system of claim 3, wherein the operations further comprise enabling the second zone storage component 
With respect to claim 5, Kiselev in view of Donlan teaches the system of claim 1, wherein the criterion indicates inter-zone network resource usage (Kiselev, Col. 11 Li. 3-7, when the storage capacity of the cluster is changed by the addition or removal of a node to the cluster or storage devices to a node, for example, the CRUSH algorithm is used to determine a new map for the placement of data across the cluster).  
With respect to claim 8, Kiselev in view of Donlan teaches the system of claim 1, the initiating the moving of the representation of information comprised in the first chunk comprises initiating copying the resulting combined chunk from the first zone storage component to the second zone storage component (Donlan, Col. 31 Li. 30-34, balancing shards (e.g., distributing data shards and/or derived shards across datacenters)). 
 
With respect to claim 10, Kiselev in view of Donlan teaches the system of claim 1, wherein the initiating the moving of the representation of information comprised in the first chunk comprises initiating copying the first chunk from the first zone storage component to the second zone storage component (Donlan, Col. 31 Li. 30-34, balancing shards (e.g., distributing data shards and/or derived shards across datacenters)).  

With respect to claim 12, Kiselev teaches a method, comprising: 
in response to determining, by a system comprising a processor and a memory, that a second zone storage component is comprised in a geographically diverse storage system comprising a first zone storage component, determining a first chunk to move from the first zone storage component to the second zone storage component based on a criterion related to resource consumption (Kiselev, Col. 8 Li. 12-21, A storage configuration map 70, 71 is utilized by all nodes 10 for determining a layout for distributed storage of the data on the storage system across the cluster of nodes 10 as in FIG. 4. When nodes 10 or disks 65 are added, for example, a map change proposal process is initiated in order to commit a new map 71 based on the addition of nodes or disks in the cluster.); and 
wherein the first zone further stores a second chunk that is a secondary backup chunk comprising a representation of information of a second primary backup chunk stored on a third zone storage component of the geographically diverse storage system (Kiselev, Col. 8 Li. 47-49, CGs and their corresponding replicas are stored across multiple nodes in the cluster & Li. 52-54, chunks are erasure coded across nodes for reliability);
initiating, by the system, copying a representation of information comprised in the first chunk from the first zone storage component to the second zone storage component via a communication framework (Kiselev, Col. 11 Li. 9-14, data may be relocated on one or more nodes in order to conform with the new map), wherein the copying is in accord with a geographically diverse storage system schema (Kiselev, Col. 11 Li. 3-14, The transition from an existing map ( e.g., old map) to a proposed map ( e.g., new map) is referred to as a map change process. During the map change process, data may be relocated on one or more nodes in order to 10 conform with the new map.).
Kiselev doesn't expressly discuss causing, by the system, generation of a combined chunk via an XOR operation based on the first chunk and a second chunk, wherein the information comprised in the first chunk is represented in the combined chunk, wherein the first chunk is a first primary backup chunk.
Donlan teaches causing, by the system, generation of a combined chunk via an XOR operation based on the first chunk and a second chunk, wherein the information comprised in the first chunk is represented in the combined chunk, wherein the first chunk is a first primary backup chunk (Donlan, Col. 5 Li. 28-50, a derived shard required in association with a parity encoding, which may be referred to as a parity shard, may be configured to store the "exclusive or" ( denoted "XOR" or “⊕”) of the data stored in the other (e.g., data and/or derived) shards., if the first data shard is designated "A," the second data shard is designated "B," and the parity shard is designated "C," then A ⊕B=C, A ⊕C=B, and B ⊕C=A (i.e., any of the shards can be reconstructed from the other two). Storing the "exclusive or" of the data shards ensures that even parity is maintained over the three shards because, if A ⊕B=C, then A ⊕B ⊕C=0.); and 
initiating, by the system, copying a representation of information comprised in the first chunk from the first zone storage component to the second zone storage component via a communication framework, wherein the copying is in accord with a 
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kiselev because balancing shards (e.g., distributing data shards and/or derived shards across datacenters) may improve the redundancy and durability of a grid of shards, thereby making the grid of shards more tolerant of datacenter loss. Balancing shards may also improve the efficiency of a grid of shards because, for example, data shards may be slower to access than derived shards and balancing may provide for better bandwidth and/or throughput during repair operations. (Donlan, Col. 31 Li. 31-38).

With respect to claim 15, Kiselev in view of Donlan teaches the method of claim 12, wherein the determining the second zone storage zone component is comprised in the geographically diverse storage system comprises determining that the second zone storage component is newly added to the geographically diverse storage system (Kiselev, Col. 11 Li. 3-7, when the storage capacity of the cluster is changed by the addition or removal of a node to the cluster or storage devices to a node, for example, 

With respect to claim 16, Kiselev in view of Donlan teaches the method of claim 12, wherein the determining the first chunk to move is based on network resource consumption (Kiselev, Col. 11 Li. 3-7, when the storage capacity of the cluster is changed by the addition or removal of a node to the cluster or storage devices to a node, for example, the CRUSH algorithm is used to determine a new map for the placement of data across the cluster), first zone storage component processor resource consumption, or second zone storage component processor resource consumption.

With respect to claim 17, Kiselev teaches a non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor, facilitate performance of operations, comprising: 
determining that a third zone storage component has been added to a geographically diverse storage system comprising at least a first zone storage component and a second zone storage component (Kiselev, Col. 8 Li. 12-21, A storage configuration map 70, 71 is utilized by all nodes 10 for determining a layout for distributed storage of the data on the storage system across the cluster of nodes 10 as in FIG. 4. When nodes 10 or disks 65 are added, for example, a map change proposal process is initiated in order to commit a new map 71 based on the addition of nodes or disks in the cluster.), wherein the first zone storage component comprises a first chunk that is a first primary backup chunk and a second chunk that is a secondary backup chunk of a second primary backup chunk stored on the second zone storage component (Kiselev, Col. 8 Li. 47-49, CGs and their  corresponding replicas are stored across multiple nodes in the cluster & Li. 52-54, chunks are erasure coded across nodes for reliability); and 
controlling copying of a representation of information comprised in the first chunk from the first zone storage component to the third zone storage component, wherein the copying is performed via a communication network (Kiselev, Col. 11 Li. 9-14, data may be relocated on one or more nodes in order to conform with the new map), wherein the copying is based on a criterion associated with the geographically diverse storage system (Kiselev, Col. 2 Li.11-15, placement algorithm “CRUSH” to deterministically calculate the proper placement of data chunks across a storage cluster & Col. 8 Li. 12-21, When nodes 10 or disks 65 are added, for example, a map change proposal process is initiated in order to commit a new map 71 based on the addition of nodes or disks in the cluster.), and wherein the copying is in accord with a geographically diverse storage system schema (Kiselev, Col. 11 Li. 3-14, The transition from an existing map ( e.g., old map) to a proposed map ( e.g., new map) is referred to as a map change process. During the map change process, data may be relocated on one or more nodes in order to 10 conform with the new map.).
	Donlan teaches wherein the first chunk and the second chunk are combined into a combined chunk via an XOR operation (Donlan, Col. 5 Li. 28-50, a derived shard required in association with a parity encoding, which may be referred to as a parity shard, may be configured to store the "exclusive or" ( denoted "XOR" or “⊕”) of the data stored in the other (e.g., data and/or derived) shards., if the first data shard is ⊕B=C, A ⊕C=B, and B ⊕C=A (i.e., any of the shards can be reconstructed from the other two). Storing the "exclusive or" of the data shards ensures that even parity is maintained over the three shards because, if A ⊕B=C, then A ⊕B ⊕C=0. & Fig. 24 step 2416 & Col. 31 Li. 50-67, if the derived shards are to be balanced in 2406, convert 2416 one or more null shards to horizontally-derived shards and then continue updating the grid & Col. 31 Li. 18-26, The null shard in the fourth datacenter 2308 may then be converted to a horizontally-derived shard and updated, The decision to convert the null shard in the fourth datacenter 2308 to a horizontally-derived shard 2312 rather than to convert the null shard to a data shard may be made based at least in part on balancing the horizontally-derived shards).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kiselev because balancing shards (e.g., distributing data shards and/or derived shards across datacenters) may improve the redundancy and durability of a grid of shards, thereby making the grid of shards more tolerant of datacenter loss. Balancing shards may also improve the efficiency of a grid of shards because, for example, data shards may be slower to access than derived shards and balancing may provide for better bandwidth and/or throughput during repair operations. (Donlan, Col. 31 Li. 31-38).
With respect to claim 20, Kiselev teaches the non-transitory machine-readable medium of claim 17, wherein: the criterion indicates processor resource usage of a first processor of the first zone storage component, the criterion indicates processor .

Claims 9, 11, 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kiselev in view of Donlan, and further in view of Holt et al. (US 2012/0233117).

With respect to claim 9, Kiselev in view of Donlan teaches the system of claim 8, as discussed above.  
Holt teaches wherein the operations further comprise, in response to determining that the resulting combined chunk has been copied from the first zone storage component to the second zone storage component, triggering a release of storage space of the first zone storage component used to store the first chunk, the second chunk, and the resulting combined chunk (Holt, pa 0062, file deletion results in setting the space to free).  
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kiselev in view of Donlan with the teachings of Holt because it frees up space in storage (Holt, pa 0061-0062).

With respect to claim 11, Kiselev in view of Donlan teaches the system of claim 10, as discussed above.  
Holt teaches wherein the operations further comprise, in response to determining that the combined chunk has been copied from the first zone storage component to the second zone storage component, causing releasing of storage space of the first zone storage 
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kiselev in view of Donlan with the teachings of Holt because it frees up space in storage (Holt, pa 0061-0062).

With respect to claim 13, Kiselev in view of Donlan teaches the method of claim 12, as discussed above.  
Holt teaches wherein the initiating the copying of the representation of information comprised in the first chunk comprises initiating copying the combined chunk from the first zone storage component to the second zone storage component and the method further comprises: 
in response to determining that the combined chunk has been copied from the first zone storage component to the second zone storage component, indicating, by the system, a release of storage space of the first zone storage component used to store the first chunk, the second chunk, and the combined chunk (Holt, pa 0062, file deletion results in setting the space to free).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kiselev in view of Donlan with the teachings of Holt because it frees up space in storage (Holt, pa 0061-0062).

With respect to claim 14, Kiselev in view of Donlan teaches the method of claim 12, as discussed above.  
Holt teaches wherein the initiating the copying of the representation of information comprised in the first chunk comprises initiating copying the first chunk from the first zone storage component to the second zone storage component, and the method further comprises: 
in response to determining that the first chunk has been copied from the first zone storage component to the second zone storage component, indicating a release of storage space of the first zone storage component used to store the first chunk and the second chunk (Holt, pa 0062, file deletion results in setting the space to free).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kiselev in view of Donlan with the teachings of Holt because it frees up space in storage (Holt, pa 0061-0062).

claim 18, Kiselev in view of Donlan teaches non-transitory machine-readable medium of claim 17, as discussed above.  Kiselev in view of Donlan doesn't expressly discuss the limitations of claim 18.
Holt teaches wherein the operations further comprise: copying the combined chunk from the first zone storage component to the third zone storage component, wherein the information comprised in the first chunk is represented in the combined chunk (Holt, pa 0144-0147, aggregating objects or disk blocks as a single file before transmitting to another cluster); and in response to determining that the combined chunk has been copied from the first zone storage component to the third zone storage component, causing a release of storage space of the first zone storage component used to store the first chunk, the second chunk, and the combined chunk (Holt, pa 0062, file deletion results in setting the space to free).
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kiselev in view of Donlan to have included the teachings of Holt because the reading and writing of the objects could be accomplished at a higher speed with less fragmentation of the underlying disk (Holt, pa 0144).

With respect to claim 19, Kiselev in view of Donlan teaches the non-transitory machine-readable medium of claim 17, as discussed above.  Kiselev in view of Donlan doesn't expressly discuss the limitations of claim 18.
Holt teaches wherein the operations further comprise: causing combining of the first chunk with the second chunk into a combined chunk prior to the copying the first 
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kiselev in view of Donlan to have included the teachings of Holt because the reading and writing of the objects could be accomplished at a higher speed with less fragmentation of the underlying disk (Holt, pa 0144).

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kiselev in view of Donlan, and further in view of Horowitz et al. (US 2017/0286516).

With respect to claim 6, Kiselev in view of Donlan teaches the system of claim 1, as discussed above.  Kiselev in view of Donlan doesn't expressly discuss wherein the 
Horowitz teaches wherein the criterion indicates processor resource usage of a processor of the first zone storage component (Horowitz, pa 0017, performance metrics resource utilization such as processor usage used as optimization information & pa 0020, provision addition database components based on optimization information).  
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kiselev in view of Donlan because it provides automatic provisioning of resources with little or no downtime (Horowitz, pa 0005).

With respect to claim 7, Kiselev in view of Donlan teaches the system of claim 1, as discussed above.  Kiselev in view of Donlan doesn't expressly discuss wherein the criterion indicates processor resource usage of a processor of the second zone storage component.
Horowitz teaches wherein the criterion indicates processor resource usage of a processor of the second zone storage component (Horowitz, pa 0017, performance metrics resource utilization such as processor usage used as optimization information & pa 0020, provision addition database components based on optimization information).  
	It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Kiselev in view of Donlan because it provides automatic provisioning of resources with little or no downtime (Horowitz, pa 0005).

Response to Arguments
35 U.S.C. 103 Rejection
Applicant seems to argue a newly amended limitation.  Applicant’s amendment has rendered the previous rejection moot.  Upon further consideration of the amendment, a new grounds of rejection is made in view of Donlan et al. (US 10,108,819).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169